Title: From James Madison to Richard Cutts, 13 September 1824
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpr. Sepr. 13. 1824
        
        Do me the favor to have the enclosed handed to Judge Woodward, if in Washington, or if gone to his Official residence, to change the direction accordingly & have the letter put into the post office.
        Let me know, if you please, the precise sum I must provide for the Bank by the approaching November.
        Mrs Cutts with her eldest son & daughter are on a visit to Monticello. They are expected back tomorrow. Mary & Richard continue well.
        The seasons have been very unfavorable to our Crops in this quarter. The rains at one time, destroyed the whole of my Tobo. in low situations, with 4/5 of my Hay. The late drought has greatly abridged my Corn Crop; and retarded so much the growth of the Tobo. on high ground that much of it will be a prey to Frost: whilst the present wet spell is producing disease in it, and has already destroyed a large portion of the Corn fodder, the best substitute for Hay. I had the misfortune also, after losing the best part of my last crop of Tobo by an early frost, to have the quality & price of what escaped greatly reduced by the softness acquired in the Hhd. To these casualties I might add the sweeping injuries from floods both to my Grist & to my saw Mills. With respects & good wishes
        
          James Madison
        
      